UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1560


In Re: LARRY MAX MCDANIEL,

                Petitioner.




                 On Petition for Writ of Mandamus.
               (5:11-cr-00252-D-1; 5:15-cv-00041-D)


Submitted:   July 1, 2015                   Decided:   August 4, 2015


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Max McDaniel, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry    Max   McDaniel    petitions     for   a   writ    of     mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion.          He seeks an order from this court

directing the district court to act.          Our review of the district

court’s   docket    reveals    that   the   district    court    has    recently

issued an order directing McDaniel to file a corrected § 2255

motion.      Accordingly, because the district court has recently

acted in this case, we deny the mandamus petition as moot.                   We

grant leave to proceed in forma pauperis.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               PETITION DENIED




                                       2